Name: 2009/530/EC: Commission Decision of 8 July 2009 amending Decision 2007/716/EC as regards certain establishments in the meat and milk sectors in Bulgaria (notified under document number C(2009) 5335) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  agri-foodstuffs;  Europe
 Date Published: 2009-07-09

 9.7.2009 EN Official Journal of the European Union L 178/19 COMMISSION DECISION of 8 July 2009 amending Decision 2007/716/EC as regards certain establishments in the meat and milk sectors in Bulgaria (notified under document number C(2009) 5335) (Text with EEA relevance) (2009/530/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Bulgaria and Romania, and in particular Article 42 thereof, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Whereas: (1) Commission Decision 2007/716/EC (2) lays down transitional measures for structural requirements of certain establishments in the meat and milk sectors in Bulgaria provided for in Regulations (EC) No 852/2004 (3) and (EC) No 853/2004 (4) of the European Parliament and of the Council. As long as those establishments are in transition, products originating from them are only to be placed on the domestic market or used for further processing in Bulgarian establishments in transition. (2) According to an official declaration from the Bulgarian competent authority, certain establishments in the meat and milk sectors have ceased their activities or have completed their upgrading process and are now in full compliance with Community legislation. Those establishments should therefore be deleted from the list of establishments in transition. (3) The Annex to Decision 2007/716/EC should therefore be amended accordingly. (4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2007/716/EC is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 8 July 2009. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 289, 7.11.2007, p. 14. (3) OJ L 139, 30.4.2004, p. 1. (4) OJ L 139, 30.4.2004, p. 55. ANNEX The Annex to Decision 2007/716/EC is amended as follows: 1. The following entries for meat processing establishments are deleted: No Veterinary No Name of establishment Town/Street or Village/Region 4. BG 0101010 ET Kostadin Hadzhimargaritov  KOM-H -Antoniy Hadzhimargaritov  gr. Petrich Mestnost Byalata cheshma  5. BG 0201008 ET Sevikon  gr. Burgas ul. Knyaz Boris I  89A 6. BG 0201010 ET Dinadeks DN-76  gr. Burgas ul. Industrialna  1 39. BG 1101014 Koop. Doverie  s. Lesidren obl. Loveshka 51. BG 1601015 Komso  OOD s. Tsalapitsa severen stopanski dvor 57. BG 1801009 ET SELVEN  Stefan Stanchev  s. Ryahovo 83. BG 2701005 ET Zlatno runo-Dinyu Dimitrov  gr. Veliki Preslav Promishlena zona 92. BG 0202007 Dimovi  OOD gr. Burgas ul. Yanko Komitov  22 108. BG 0702007 TIP-INVEST  OOD gr. Gabrovo kv. Boykata  6 115. BG 1302001 Dekada  OOD s. Zvanichevo 170. BG 1505014 ET Valborgen-Valentin Genov  gr. Pleven bul. Ruse    85 184. BG 2005018 TD PIGI 2001  OOD gr. Sliven bul. Hadzhi Dimitar  41 199. BG 2605002 ET Kolyo Mitev  gr. Dimitrovgrad ul. Brigadirska  49 209. BG 0104015 Merkez  OOD gr. Gotze Delchev 210. BG 0104016 ET Veselina Keryanova  s. Musomishta 212. BG 0204012 ET Dimo G. Dimov  s. Chernomorets 220. BG 0304029 ET EMDI-Emil Dimitrov  s. Yarebichna obl. Varna 243. BG 0704011 ET Stiv-Stefan Mihaylov  gr. Sevlievo ul. Sennishko shoes  258. BG 1204001 ET Kariana-Milan Yosifov  s. Erden obsht. Boychinovtsi 264. BG 1304001 Boreks  OOD s. Malo Konare obl. Pazardzhik 276. BG 1504014 Pleven-Mes  OOD s. Yasen obsht. Pleven 278. BG 1604001 Triumvirat impeks  EOOD gr. Asenovgrad ul. Vasil Petleshkov  2 279. BG 1604008 Alkok-3  OOD gr. Plovdiv kv. Proslav ul Klokotnitsa  29 284. BG 1604020 Mesokombinat-Sadovo  EOOD gr. Sadovo industrialna zona 297. BG 1604044 Meskom-Popov  OOD gr. Plovdiv ul. Komatevsko shose  174 310. BG 2004010 Mesokombinat Enchevi i ko  OOD gr. Nova Zagora ul. Preslavska  48 318. BG 2204012 ET Tsvetanka Zagorska  gr. Sofia ul. Sarantsi  18 329. BG 2204067 Ekobim  OOD gr. Sofia kv. Suhodol partsel  513 2. The following entries for milk processing establishments are deleted: No Veterinary No Name of establishment Town/Street or Village/Region 18. BG 1612017 Snep-grup OOD  gr. Rakovski ul. Mihail Dobromirov  1 21. BG 1612035 ET Vi Ay Pi  gr. Krichim obsht. Krichim 67. 0212013 ET Marsi-Mincho Bakalov  gr. Burgas ul. Baykal  9 193. 2812010 ET Mladost-2-Yanko Yanev  gr. Yambol ul. Yambolen  13